Hill, Chief Justice,
dissenting.
The 1972 act which lowered the age of majority from 21 to 18, Ga. L. 1972, pp. 193, 199, contains the following provision in section 10: “Nothing in this Act shall have the effect of changing the age from *21821 to 18, with respect to any legal instrument or court decree in existence prior to the effective date of this Act, when said instrument refers only to ‘the age of majority’ or words of similar import.”
In my view, the words “become emancipated by law” (as agreed to here) and the words “age of majority” are not of similar import. Here the parties agreed that child support would cease when the children reached 21 “or became emancipated by law.” That has happened and the agreement should be enforced.
Christmas v. Langston, 241 Ga. 331 (245 SE2d 290) (1978), relied upon by the majority is inapposite. There we found that the intent of the parties when they used the words “or otherwise becomes emancipated” was that the child became emancipated as a matter of fact rather than as a matter of law. That clearly was not the intent of the parties here because they used the words “emancipated by law.” I therefore dissent.